Citation Nr: 0900994	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2005 
and May 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

The Board observes that the May 2006 rating decision denied a 
compensable rating for service-connected bilateral hearing 
loss and addressed the veteran's claim for service connection 
for tinnitus as a claim to reopen.  However, the veteran 
filed a timely notice of disagreement with the June 2005 
rating decision, and no statement of the case (SOC) was 
issued until June 2007.  Accordingly, the June 2005 denial of 
service connection for tinnitus was not final and thus, the 
claim is not subject to the requirements of new and material 
evidence.

In October 2008, the veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.

The issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Tinnitus was not present in service or shown to be causally 
or etiologically related to a disease, incident, or injury in 
service.
CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in December 2004, 
prior to the initial unfavorable AOJ decision issued in June 
2005.  An additional letter was sent in July 2005.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in December 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  However, only a March 2006 
letter provided notice as to substantiation of a disability 
rating and effective date.  The Board acknowledges the 
defective timing of this notice, but finds no prejudice to 
the veteran as a result.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the report of an April 2006 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Board notes 
that the veteran's spouse testified at the hearing that they 
had attempted to obtain service records and been informed 
that they were destroyed in the St. Louis records repository.  
The Board observes that the claims file contains service 
treatment records and service personnel records for the 
veteran.  Nevertheless, the Board acknowledges that these 
records may be incomplete.  In cases where some or all of the 
veteran's service medical records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Board notes that the veteran also indicated at his 
hearing that there were outstanding, relevant private 
treatment records that he would attempt to obtain and he was 
afforded time to do so.  However, the veteran has not 
submitted these records, and he has not requested that VA 
request them.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to make efforts to obtain the records identified by the 
veteran.  As such, the Board finds that VA satisfied its duty 
to assist the veteran in attempting to obtain available, 
relevant records. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his tinnitus resulted from exposure 
to weapons fire and aircraft noise while serving as an 
aircraft fuel handler during active duty.  Therefore, he 
contends that he is entitled to service connection for 
tinnitus.

The Board first observes that the veteran has a current 
diagnosis of tinnitus.  Tinnitus is readily observable by 
laypersons and does not require medical expertise to 
establish its existence.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Therefore, the veteran is competent to 
describe his tinnitus symptomatology and such subjective 
complaints have been documented by the medical evidence of 
record, to include the April 2006 VA examination report.  As 
a result, the Board finds that the veteran has a current 
diagnosis of tinnitus.

However, service treatment records are negative for 
complaint, treatment, or diagnosis related to tinnitus or any 
hearing difficulty, to include the veteran's separation 
examination.  Moreover, there is no competent and probative 
evidence associating the veteran's current tinnitus with his 
military service.  The Board acknowledges that the veteran 
asserted at his hearing that his tinnitus began in service; 
however, although the veteran is competent to describe his 
symptomatology, his contentions are still subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  In this case, the Board finds that the veteran's 
assertions regarding his continuity of symptomatology of 
tinnitus since service are not credible.

The Board may not discount the veteran's assertions merely 
because he is an interested party.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Nor may the Board 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence; 
rather, the Board must consider the credibility of the lay 
evidence in and of itself.  Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  In this case, the Board notes that, at his 
April 2006 VA examination, the veteran stated that the onset 
of tinnitus was approximately 15 years prior and that he was 
not sure whether the ringing was noticeable in both ears.  
The Board also notes that the earliest documentation of 
tinnitus in the claims folder is the veteran's November 2004 
claim for service connection, and that there is no reference 
to tinnitus in the medical evidence of record, which dates 
back to September 1996.  Further, an August 1963 physical 
examination related to the veteran's service with the 
National Guard shows no complaints of ear trouble.  

Finally, the Board observes that the veteran and his spouse 
have argued that he did not understand that the April 2006 VA 
examiner was asking about ringing in the ears when he asked 
about tinnitus.  Thus, the veteran contends that his 
responses to the questions of the VA examiner were not an 
accurate reflection of his history of tinnitus.  However, the 
Board observes that the veteran specifically claimed service 
connection for tinnitus in his November 2004 application for 
benefits, not for ringing in the ears.  Moreover, the April 
2006 VA examination report reflects that the veteran 
responded to questions about the frequency of the ringing and 
its impact on his ability to function, and the Board finds it 
unlikely that the veteran would have responded to such 
questions if he did not understand that the examiner was 
asking about the ringing in his ears. 

Based on the above, the Board determines that the veteran's 
contentions at his hearing that his tinnitus began during 
service lack credibility.  Additionally, the first 
documentation of record of the veteran's tinnitus is his 
November 2004 service connection claim, over 47 years after 
his discharge from active duty, and the absence of evidence 
for decades after service constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms post-service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd Forshey, 284 F3d. 1335, 1358 (Fed. Cir. 
2002) (en banc).

Finally, at the April 2006 VA examination, the examiner 
opined that the veteran's tinnitus was less likely than not 
caused by noise exposure in service.  The basis for the 
examiner's opinion was that the veteran's periodic ringing 
experience had its onset approximately 35 years after 
discharge from service and that the veteran did not suggest 
that he noticed tinnitus while serving in the military or 
shortly thereafter.  Therefore, there is no competent medical 
opinion attributing the onset of the veteran's tinnitus to 
his service. 

Consequently, the veteran's claim that tinnitus began in, and 
is the result of, his military service is supported solely by 
his own statements.  As such, the evidence of a nexus or link 
between service and the veteran's tinnitus is limited to his 
own statements.  As indicated, laypersons are competent to 
speak to symptomatology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, as discussed above, the Board has 
determined the veteran's assertions as to continuity of 
symptomatology are not credible.  In the absence of competent 
evidence connecting the veteran's tinnitus to his time in 
service, the Board concludes that service connection for 
tinnitus is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  Therefore, the claim must be 
denied.


ORDER

Service connection for tinnitus is denied. 


REMAND

The veteran contends that his hearing loss disability is more 
severe than contemplated under the currently assigned 
noncompensable rating.  The Board determines that a remand is 
required in order to afford the veteran a new VA examination 
to ascertain the current nature and severity of his service-
connected bilateral hearing loss.

In this regard, the Board observes that the veteran stated in 
his June 2007 substantive appeal (VA Form 9) that his hearing 
had gotten worse since his last VA examination in April 2006.  
Therefore, the Board finds that the medical evidence of 
record is insufficient for deciding this claim and that 
another VA examination is warranted.  See 38 C.F.R. § 3.159 
(2008).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination in order to assess the 
current nature and severity of his 
service-connected bilateral hearing 
loss.  The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  All necessary 
and appropriate tests should be 
performed and their results documented.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated, to include all evidence 
received since the June 2007 statement 
of the case.  The veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


